Citation Nr: 1108983	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO. 08-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to continuation of a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, for arthritis, chronic polyarticular, multiple joints, for noncompensable limitation of motion of those joints for which no compensable  evaluation is assigned under DC 5002.

2.  Entitlement to an evaluation in excess of 10 percent for polyarticular arthritis of the right knee (right knee disability).

3.  Entitlement to an evaluation in excess of 30 percent for polyarticular arthritis of the right shoulder (right shoulder disability).

4.  Entitlement to an evaluation in excess of 10 percent for polyarticular arthritis of the right hand (right hand disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1941 to September 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The appeal was remanded for additional development by the Board in July 2010.

A statement of the case issued in September 2010 addressed a claim for service connection for a right wrist disorder.  No appeal has been perfected as to that claim.  Without a substantive appeal to the Board regarding that issue, it is not before the Board at this time.

The Veteran's appeal for continuation of a compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for limitation of motion of joints not encompassed within the current evaluations assigned under DC 5002, to include a contention that the rating is protected, is most accurately stated as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As a matter of law, the Veteran is not entitled to continuation of a 20 percent evaluation assigned under Diagnostic Code 5003 for chronic polyarticular arthritis where assignment of separate, compensable evaluations for chronic residuals of polyarticular arthritis under current provisions of DC 5002 results in a combined disability rating in excess of 20 percent.  

2.  The Veteran's right shoulder disability is manifested by, at worst, flexion limited to 40 degrees when considering pain with repetitive motion.

3.  The Veteran's right knee disability is manifested by instability and range of motion, at worst, of 0 to 80 degrees, but with pain on motion.

4.  The Veteran's right hand disability is manifested by a 1 inch gap between the thumb pad and fingers, even when considering pain with repetitive motion, and no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a continued evaluation for polyarticular arthritis as an active process under 38 C.F.R. § 4.71a, Diagnostic Code 5003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5003 (2010).

2.  The criteria for rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5201 (2010).

3.  The criteria for a rating in excess of 10 percent for a right knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5260 (2010).

4.  The criteria for a separate 10 percent rating for a right knee disability based on instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5260 (2010). 

5.  The criteria for a rating in excess of 10 percent for a right hand disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5228 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Claimant

1.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability, notice of the evidence required to substantiate a claim for service connection must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation." 

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in July 2010 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also advised as to disability evaluations, effective dates, and the diagnostic codes specific to his claims in March 2009.


2.  Duty to Assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained and the Veteran has submitted VA treatment records as recent as August 2010.  The Veteran was afforded a recent VA medical examination in August.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All requirements of the duty to notify the Veteran and the duty to assist the Veteran are met.

Continued Compensation under 38 C.F.R. § 4.71a, Diagnostic Code 5003

Historically, the Veteran complained of aching of all joints in service.  In 1944, a 40 percent evaluation was assigned under Diagnostic Code 0140, for polyarticular arthritis, as an active process.  (Diagnostic Code 0140 is no longer in use).  The Veteran's arthritis was re-evaluated in 1946, and a 20 percent evaluation was assigned, from November 1946, under Diagnostic Code 5003.  

The Veteran's claim for an increased rating was received in April 2007.  At that time his combined evaluation for compensation was 20 percent for polyarticular arthritis of multiple joints, under DC 5003, as assigned effective in 1946.  The provisions of DC 5003 applicable in April 2007, as the time of the claim for an increased rating, provide a maximum schedular evaluation of 10 percent for one joint affected by noncompensable limitation of motion, and a maximum schedular evaluation of 20 percent where two or more major joints are affected by noncompensable limitation of motion.

In the September 2007 rating decision, the RO determined that it would be more favorable to the Veteran to assign separate evaluations for each of three joints affected by polyarticular arthritis, under the provisions of Diagnostic Code 5002.  Use of DC 5002 is more favorable for the Veteran in this particular case because there is no maximum schedular evaluation under DC 5002; in comparison, there is a maximum schedular evaluation of 20 percent under DC 5003 if no affected joint meets the criteria for a compensable evaluation.  

The RO terminated the rating for polyarticular arthritis of multiple joints, under Diagnostic Code 5003, and substituted separate, compensable ratings for the right shoulder, right hand, and right knee under DC 5002.  However, the Veteran contends that he is entitled to continuation of the 10 percent evaluation under DC 5003 because he has noncompensable limitation of motion of joints other than the right shoulder, right wrist, and right hand.  The Veteran contends that this award cannot be reduced because it has been in effect for more than 20 years and is protected.  See 38 C.F.R. § 3.951(b) (2010).

The Board notes that protection under 38 C.F.R. § 3.951(b) is afforded to the disability and not to the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92; see also Gifford v. Brown, 6. Vet. App. 269, 271 (1994); Sanders v. West, 13 Vet. App. 491 (2000).  In this case, the 20 percent rating in effect for polyarticular arthritis has not been disturbed; rather, a different Diagnostic Code (DC 5002) has been assigned to the polyarticular arthritis disability to account for chronic residuals (i.e., each affected joint) of the rheumatoid arthritis disease process.  
The RO determined that continuation of the evaluation for noncompensable limitation of motion was not authorized, since the service-connected disability, arthritis, was still service-connected, but simply more favorably rated under a different Diagnostic Code, DC 5002.  The Veteran contends that he is entitled to a compensable evaluation for the noncompensable limitations of joints other than the right hand, right shoulder, and right knee, to include the right wrist.  The Veteran further contends that current evaluations under DC 5002 do not encompass noncompensable limitation of other joints.  

The Board notes that, if the RO had continued to evaluate the Veteran under DC 5003, assignment of compensable ratings for the right hand, right shoulder, and right knee would require termination of the 20 percent rating for the multiple joint involvement with noncompensable limitations.  Ordinarily, ratings under DC 5003, for noncompensable limitations due to arthritis, cannot be combined with compensable limitations due to arthritis, by the terms of the regulation.  DC 5003.

The question remaining in this case is whether DC 5002 may be an exception to this rule.  Under DC 5002, when rheumatoid arthritis as an active process is evaluated, a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent disability rating is warranted for symptoms less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times per year or a lesser number over prolonged periods.  A rating of 100 percent is assignable with constitutional manifestations associated with active joint involvement, fully incapacitating.  38 C.F.R. § 4.71a, DC 5002.

Chronic residuals of rheumatoid arthritis, in contrast to the active process, are also rated pursuant to DC 5002.  Under DC 5002, for residuals such as limitation of motion or ankylosis, favorable or unfavorable, the regulations instruct to rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under DC 5002 are to be combined, not added.  See 38 C.F.R. § 4.71a.  

Therefore, the Board must evaluate the Veteran's claim under a rating for an active process and based on chronic residuals, in order to determine which method of rating the disability will result in the higher evaluation.

As the Veteran's polyarticular arthritis of the right shoulder, right hand, and right knee are all assigned compensable evaluations under the appropriate diagnostic codes (DC 5201, DC 5228, and DC 5260, respectively), and those evaluations result in a combined rating in excess of 20 percent, an additional rating under DC 5003 for arthritis as an active process in addition to the ratings under DC 5002 is not warranted.  Even considering that ratings for an active arthritic process will not be combined with the residual ratings for limitation of motion, this approach of rating the various disabilities under the appropriate diagnostic codes results in the most favorable possible ratings.

Diagnostic Code 5002 specifically provides that ratings for an active arthritic process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Thus, the Board agrees with the RO that the terms of the regulations do not authorize VA to continue the 20 percent evaluation under DC 5003 and also assign separate evaluations for chronic residuals of the arthritis under DC 5002.  The Veteran is not entitled to continuation of a 20 percent evaluation for arthritis as an active process under DC 5003 and at the same time obtain a more favorable combined evaluation in excess of 20 percent based on evaluation of chronic residuals of arthritis for the affected joints under DC 5002.  

The Board notes the contention of the Veteran that he must be compensated for those joints affected by painful motion but without such limitation of motion as to warrant separate compensable evaluation.  That contention, as noted in the Introduction above, is addressed in the Remand appended to this decision.  
As a matter of law, the appeal for continuation of the 20 percent evaluation under DC 5003 for arthritis as an active process, in addition to the evaluations assigned under DC 5002 for chronic residuals, must be denied.  

Claim for Increased Ratings for Joints Affected by Arthritis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board has considered whether the Veteran is entitled to staged ratings at any time during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the Court) held that in evaluating a service-connected disability, functional loss due to pain under 38 C.F.R. § 4.40 (1997) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be considered.  The Court also held that, when a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for consideration, and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Right Shoulder Disability

As was discussed above, the Veteran's rheumatoid arthritis is rated under DC 5002, which mandates that individual joints be rated under their appropriate diagnostic codes if a compensable rating can be assigned.

In this case, the Veteran's shoulder disability is currently rated 30 percent disabling under DC 5201.  DC 5201 provides that limitation of motion of the major and minor arm at shoulder level warrants a 20 percent evaluation; limitation of motion of the arm midway between side and shoulder level warrants a 20 percent evaluation (minor) and 30 percent evaluation (major); and limitation of motion of the arm to 25 degrees from side warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  38 C.F.R. § 4.71a (2010).  Normal shoulder motion is flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.
The Veteran attended a VA examination in July 2007.  Examination of the right shoulder showed no deformity, incoordination, decreased speed, dislocation or subluxation, or locking.  There was giving way, inflammation, instability, pain, stiffness, effusion, and weakness.  The Veteran reported no flare-ups.  There was pain with motion.  Flexion was to 70 degrees before pain began, and to 40 degrees due to pain with repetitive motion.  Abduction was to 60 degrees before pain began and to 40 degrees due to pain with repetitive motion. Internal rotation was to 70 degrees.  External rotation was to 60 degrees.

The Veteran attended a VA examination in August 2010.  Examination of the right shoulder showed no giving way, deformity, instability, incoordination, decreased speed, dislocation or subluxation, locking, effusion, or symptoms of inflammation.  There was pain, stiffness, and weakness.  The Veteran reported moderate weekly flare-ups lasting for hours.  There was pain with motion.  Flexion was to 90 degrees, abduction was to 90 degrees, and internal and external rotation were both to 60 degrees.  Repetitive motion was limited by pain, and limited flexion to 80 degrees.

VA treatment records have been reviewed and appear to be consistent with the results of the VA examinations.  In July 2007, the Veteran's arthritis was noted to be stable.  He complained of occasional right shoulder pain.  In early 2008, the Veteran underwent physical therapy to increase the stability and strength of his knee and upper extremities.  In May 2008, limitation of motion of the arms and legs was noted to be stable.

The evidence does not support a higher rating of 40 percent for the right shoulder disability.  At worst, in July 2007, when considering pain on repetitive motion, flexion was to 40 degrees.  To qualify for the 40 percent rating, shoulder motion must be limited to 25 degrees.

Other diagnostic codes were considered.  There is no evidence of ankylosis so as to warrant a rating under DC 5200, no evidence of a fibrous union of the humerous so as to warrant an increased rating under DC 5202, and the Veteran is already receiving a rating above the maximum available under DC 5203.  As such, no other diagnostic code is for application.
The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  However, the Veteran has not required frequent hospitalization for his service-connected shoulder disability, and the manifestations of the condition are consistent with the assigned schedular evaluations.  In fact, the Veteran rarely complains of his right shoulder disability to his care providers, despite being seen frequently for other issues.  The Board finds that the Veteran's potential occupational impairment as a result of his shoulder disability is adequately reflected in the schedular criteria.

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board concludes that referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against the Veteran's claim for a higher rating.  Because the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result.  Therefore, the claim cannot be granted.

Right Knee

As was discussed above, the Veteran's rheumatoid arthritis is rated under DC 5002, which mandates that individual joints be rated under their appropriate diagnostic codes if a compensable rating can be assigned.

The Veteran's right knee disability is rated 10 percent disabling under DC 5260.  DC 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  DC 5260.
Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate II.  When flexion of the knee is limited to 60 degrees, a noncompensable rating is assignable under DC 5260.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  When extension is limited to 5 degrees, a noncompensable rating is assigned under DC 5261.  When extension is limited to 10 degrees, a 10 percent rating may be assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees. 

The Veteran attended a VA examination in July 2007.  He reported that he can only stand for a few minutes and is unable to walk more than a few yards.  Examination of the right knee showed no deformity, incoordination, decreased speed, dislocation or subluxation, and locking.  There was giving way, inflammation, instability, pain, stiffness, effusion, and weakness.  He reported no flare-ups.  Range of motion of the knee was to 110 degrees before pain began, and pain with repetitive use limited flexion to 90 degrees.

The Veteran attended a VA examination in August 2010.  There was no deformity, giving way, incoordination, dislocation or subluxation, locking, or inflammation.  There was pain, instability, stiffness, and weakness.  The Veteran reported flare-ups that were severe, occurred weekly, and lasted for hours.  The Veteran reported that his ability to walk was limited.  Range of motion of the knee was to 90 degrees, and pain with repetitive use limited flexion to 80 degrees.  There was no ankylosis.

VA treatment records have been reviewed and appear to be consistent with the results of the VA examinations.  In July 2007, the Veteran's arthritis was noted to be stable.  In early 2008, the Veteran underwent physical therapy to increase the stability and strength of his knee and upper extremities.  In May 2008, limitation of motion of the arms and legs was noted to be stable.
The Veteran does not technically meet the requirements for a compensable evaluation under DC 5260.  At worst, the range of motion for the right knee was limited to flexion to 80 degrees at the August 2010 VA examination, when considering pain on repetitive use.  However, based on pain and functional impairment, he has properly been assigned a 10 percent rating under DeLuca.  He does not meet the criteria for the next highest evaluation.

However, the Board finds that the Veteran is entitled to a separate 10 percent evaluation based on instability, as evidenced at both VA examinations.  DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  A claimant who has arthritis and instability of the knee may be rated separately under DC 5257.  VAOPGCPREC 23-97.  If a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis may be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  For a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98.

While the Veteran does not technically meet the requirements for a compensable evaluation under DC 5260, the Board finds that consideration of DeLuca has not only rendered him compensable, but resulted in a 10 percent rating.  Thus, as the Veteran is currently assigned a 10 percent rating under DC 5260, based on pain and limitation of motion, he is entitled to a separate 10 percent evaluation under DC 5257.  He is not entitled to a higher evaluation, as the evidence shows the disability is no more than slight.

Other diagnostic codes were considered.  There is no evidence of ankylosis, so as to warrant a rating under DC 5256.  There is also no evidence of dislocated or removed semilunar cartilage.  Thus, a rating under DC 5258 or DC 5259 is not warranted.
The Board considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  However, the Veteran has not required frequent hospitalization for his service-connected right knee disability, and the manifestations of the condition are consistent with the assigned evaluations. In fact, the Veteran rarely complains of his right knee disability to his care providers, despite being seen frequently.  The Board finds that the Veteran's potential occupational impairment as a result of his right knee disability is adequately reflected in the current schedular criteria.

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board concludes that referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against an evaluation in excess of 10 percent for right knee limitation of motion or right knee instability.  Because the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result.  Therefore, a separate, compensable, 10 percent limitation for instability, in addition to the 10 percent evaluation for right knee limitation, may be granted, but no higher rating for limitation of motion or a higher rating for instability is warranted.  

Right Hand

As was discussed above, the Veteran's rheumatoid arthritis is rated under DC 5002, which mandates that individual joints be rated under their appropriate diagnostic codes if a compensable rating can be assigned.

Limitation of motion of individual digits is evaluated under Diagnostic Codes 5228 through 5230.  38 C.F.R. § 4.71a, DCs 5228-5230 (2010).  Only Diagnostic Code 5228 provides for a rating in excess of 10 percent.  Under this provision, a 20 percent rating is warranted for limitation of motion with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Veteran attended a VA examination in July 2007.  Examination of the right hand showed no deformity, incoordination, decreased speed, dislocation, or subluxation, and locking.  There was giving way, inflammation, instability, pain, stiffness, effusion, and weakness.  He reported no flare-ups.

VA outpatient clinical records from 2007 through July 2010 are associated with the claims files.  These clinical records are voluminous, with more than 600 numbered pages.  These clinical records reflect that the Veteran reported pain in the right thumb and decreased grip strength.  Assessments reflect that the Veteran, who is 90 years of age, remains able to feed himself with his right hand, is able to use his right hand for his walker, and uses his right hand as needed for use of a wheelchair when he is unable, because of dizziness and problems other than right thumb pain, to ambulate using a walker.

The Veteran attended a VA examination in August 2010.  He was noted to be right hand dominant, with a decrease in hand strength and dexterity.  No flare-ups were noted.  The gap between his right thumb pad and fingers was 1 inch with objective evidence of pain.  After repetitive motion, the gap was still 1 inch, despite pain.

VA treatment records have been reviewed and appear to be consistent with the results of the VA examinations.  In July 2007, the Veteran's arthritis was noted to be stable.  In May 2008, limitation of motion of the arms and legs was noted to be stable.  Radiologic evaluation conducted as part of the August 2010 VA examination objectively confirms degenerative changes of the right thumb.  

The evidence does not support a higher rating of 20 percent for the right hand disability.  In August 2010, the examiner noted that the Veteran had increased pain on repetitive motion, but the gap between his thumb pad and fingers was 1 inch after performing the repetitive motion.  To qualify for the next highest 20 percent rating, it must be at least 2 inches.  The Board acknowledges that, when evaluating disability based on limitation of motion, functional loss due to pain, weakness, fatigability, or pain on movement of a joint must be considered.  In this case, the clinical records clearly reflect that the Veteran remains able to use his right thumb to oppose his fingers and to use his hand functionally to perform activities such as eating and using a walker.  This evidence establishes that the Veteran's use of the right thumb and hand and impact of right thumb pain or hand pain on use of the right hand is consistent with the assigned 10 percent evaluation.  

The Board acknowledges that the examination report does not clearly establish that the Veteran does not have pain until he brings the thumb within one inch from the fingers, but the clinical evidence establishes that the Veteran's pain does not approximate limitation consistent with the next higher evaluation.  As such, the preponderance of the evidence is against an evaluation in excess of 10 percent for arthritis of the right hand.  

Other diagnostic codes were considered.  As was discussed above, a rating greater than 10 percent for a hand disability is only available under DC 5228 unless there is evidence of ankylosis.  There is no such evidence here.

The Board considered whether the claim for an evaluation in excess of 10 percent for right hand disability should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Veteran has not required hospitalization or treatment for his service-connected right hand disability.  The manifestations of the condition are consistent with the assigned evaluations.  In fact, the Veteran rarely complains of his right hand disability to his care providers, despite being seen frequently.  The Board finds that the Veteran's impairment as a result of his right hand disability is adequately reflected in the current schedular criteria.

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board concludes that referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not for application.  The claim for an evaluation in excess of 10 percent for polyarticular arthritis of the right hand cannot be granted.


ORDER

The appeal for continued compensation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, for arthritis, chronic polyarticular, multiple joints, for noncompensable limitation of motion of joints for which no compensable current evaluation is assigned under DC 5002 is denied.

The appeal for an evaluation in excess of 10 percent for polyarticular arthritis of the right knee based on limitation of motion is denied.

A separate evaluation of 10 percent for polyarticular arthritis of the right knee based on instability is granted.

The appeal for an evaluation in excess of 30 percent for polyarticular arthritis of the right shoulder is denied.

The appeal for an evaluation in excess of 10 percent for polyarticular arthritis of the right hand is denied.


____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


